Case 2:20-cv-06235-CCC-MF Document 16 Filed 02/02/21 Page 1 of 2 PageID: 41

Amy L. Bennecoff (275805)
Kimmel & Silverman, P.C.
30 East Butler Pike
Ambler, PA 19002
Telephone: 215-540-8888
Facsimile: 215-540-8817
teamkimmel@creditlaw.com
Attorney for Plaintiff


                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY

AFRODITE JAQUEZ,                             §
                                             §
               Plaintiff,                    §      Civil Action No. 2:20-cv-06235-CCC-MF
                                             §
               v.                            §
                                             §
MIDLAND CREDIT MANAGEMENT,                   §
INC.,                                        §
                                             §
               Defendant.                    §
                                             §


                                 STIPULATION TO DISMISS


TO THE CLERK:

       Pursuant to Rule 41(a)(1)(A)(ii), counsel for all parties hereto stipulate to the dismissal

with prejudice and with each party to bear its own costs and fees.



  /s/ Dana Brett Briganti                              /s/ Amy L. Bennecoff Ginsburg
   DANA BRETT BRIGANTI                                  Amy L. Bennecoff Ginsburg Esq.
   HINSHAW & CULBERTSON LLP                             Kimmel & Silverman, P.C.
   800 3RD AVENUE                                       30 East Butler Pike
   13TH FLOOR                                           Ambler, PA 19002
   NEW YORK, NY 10022                                   Phone: (215) 540-8888
   Phone: 212-471-6200                                  Fax: (215) 540-8817
   Email: dbriganti@hinshawlaw.com                      Email: aginsburg@creditlaw.com
   Attorney for the Defendant                           Attorney for the Plaintiff

   Date: February 2, 2021                              Date: February 2, 2021


                                              -1-

                                    STIPULATION FOR DISMISSAL
Case 2:20-cv-06235-CCC-MF Document 16 Filed 02/02/21 Page 2 of 2 PageID: 42



                              CERTIFICATE OF SERVICE

      I, Amy L. Bennecoff Ginsburg, Esquire, do certify that I served a true and correct copy of

the Stipulation of Dismissal in the above-captioned matter, upon the following via CM/ECF

system:

  DANA BRETT BRIGANTI
  HINSHAW & CULBERTSON LLP
  800 3RD AVENUE
  13TH FLOOR
  NEW YORK, NY 10022
  Phone: 212-471-6200
  Email: dbriganti@hinshawlaw.com
  Attorney for the Defendant


DATED: February 2, 2021                    /s/ Amy L. Bennecoff Ginsburg
                                           Amy L. Bennecoff Ginsburg Esq.
                                           Kimmel & Silverman, P.C.
                                           30 East Butler Pike
                                           Ambler, PA 19002
                                           Tel: 215-540-8888
                                           Fax: 215-540-8817
                                           Email:aginsburg@creditlaw.com
                                           Attorney for Plaintiff




                                            -2-

                                  STIPULATION FOR DISMISSAL
